Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,343,180. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully within the scope of the claims of ‘180, and are thus deemed to be an obvious variation (e.g. claims 1-9 are within the scope of claims 1, 1, 3, 3, 2, 8, 9, 10, and 11, respectively, where claims 10-20 are substantially similar to claims 1-9).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4, 11, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regard to claims 2 and 11, the instant claims presents that the “network primitive defines whether it is configured to receive the data carrying the assigned context from the source node,” while claims 1 and 10, from which claims 2 and 11 depend, already presents “defining whether a network primitive…is configured to receive data carrying an assigned context from a source node,” where if a network primitive is “configured” for a functionality, it would inherently define whether it is configured or not for the functionality.
With regard to claims 4 and 12, the instant claims provide that the security group tag is specific to a group of nodes including the source node.  The broadest reasonable interpretation of “a group of nodes” would be a mathematical group/set, which may include one member, where any data assigned to a node would be specific to that node.  Even if group were interpreted to require multiple, the tag would still be specific to any nodes to which that tag is assigned, as the instant claim fails to provide for the nature of group or what constitutes being “specific” to the group (e.g. is Applicant attempting to recite group-wide tag assignment, where a tag is assigned to a node based on membership in a group that includes a plurality of nodes?).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0351862 (Jeganathan) in view of Rozic et al. in “Network Primitives Based on Latency and Recovery Time in Orchestrated Multi-Layer Networks,” published 2017 (Rozic) and US 2020/0275360 (Bordeleau).
With regard to claim 1, Jeganathan discloses a method comprising:
defining whether a network primitive in a network domain is configured to receive data carrying an assigned context from a source node through a wide area network associated with the network domain (Jeganathan: Paragraphs [0153], [0004], [0137], and [0186].  The network devices have assigned contexts, where the assigned context provides that a node is able to receive the assigned context.  The term “primitive” fails to provide any detail of what constitutes the primitive, where the primitive can include the nodes, links between the nodes, etc.); 
advertising a capability of the network primitive, the capability indicating whether the network primitive is configured to receive the data carrying the assigned context (Jeganathan: Paragraphs [0059] and [0137].  Information can be provided that details parameters of the next hops.); 
determining a type of network primitive of the network primitive (Jeganathan: Paragraphs [0065] and [0166] to [0176].  Different parameters of the different hops can be determined, which impacts how the packets are transmitted.  It is noted that the instant claim fails to provide for what constitutes a “type” of network primitive, or, as provided above, even what constitutes a network primitive.); and 
controlling selective transmission of the data carrying the assigned context from the source node to the network primitive through the SDWAN fabric overlay based on the capability of the network primitive to receive the data carrying the assigned context and the type of network primitive (Jeganathan: Figure 18.  Based on the assigned contexts, payloads are forwarded through the network.).
Jeganathan fails to disclose, but Rozic teaches that the network entity is a network primitive (Jeganathan: Page 1.  Jeganathan presents network primitives as a way to present service requirements that can be met by a network, which are then presented to an application to notify the application of what requirements can be met by the network.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the network entities being network primitives (i.e. different nodes/paths being represented as network primitives) to efficiently provide/advertise the capabilities of the network to applications, thus ensuring that any expectations of the application can be met by the network.
Jeganathan in view of Rozic fails to teach, but Bordeleau teaches that the network is a software-defined wide area network (SDWAN) fabric overlay (Bordeleau: Paragraph [0002]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an SDWAN overlay for the network of Jeganathan to realize the well-known benefits of SDWANs, including providing flexible cloud access, providing efficient centralized management of the network, lower cost versus other networking solutions, and providing network visibility.

With regard to claim 2, the instant claim is substantially similar to claim 1, and is rejected for similar reasons.

With regard to claim 5, Jeganathan teaches wherein the network primitive includes a virtual private network associated with a network device, a network tunnel associated with the network device, a network prefix associated with the network device, or a combination thereof (Jeganathan: Paragraph [0059].  Jeganathan at least provides for the nodes in a specific prefix in the network domain, where only one of the three options is required to teach the listing of alternatives, as a whole.  Further, it is noted that the language “associated with a network device” does not provide for the nature of the network device or the nature of the association, where any part of a network, including a VPN, prefix, or tunnel would be associated with at least some network device, whether the device is a client, host, switch, router, etc.).

With regard to claim 6, Jeganathan fails to teach, but Official Notice is taken that it would have been well-known in the art to have the network primitive being an edge node that is in a specific prefix in the network domain and is configured to receive data through a specific tunnel in a specific virtual private network, the method further comprising: determining whether the specific tunnel has the capability to receive the data carrying the assigned context; determining whether the specific virtual private network has the capability to receive the data carrying the assigned context; determining whether the specific prefix has the capability to receive the data carrying the assigned context; and controlling selective transmission of the data carrying the assigned context to the edge node based on whether the specific tunnel, the specific virtual private network, and the specific prefix have the capability to receive the data carrying the assigned context (more specifically, the use of edge nodes for tunneling between portions of a network were well-known in the art, where this would have at least some of the nodes of Jeganathan being an edge node connected to a tunnel, where in Jeganathan, payloads are forwarded based on the nodes and the payload contexts (Jeganathan: Figure 18).  Further, confirming that specified data is capable of being transmitted along a complete path (in the case of a tunnel with a VPN network, this would include the tunnel, the VPN network, etc. supports the data.).).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize tunnels and to have the transmission controlled based on the assigned context of the nodes and tunnels to allow for the more efficient and secure coupling of distributed portions of a network, such as in an SDWAN, while still benefiting from the context aware routing of Jeganathan, where by ensuring that the context is supported by the tunnel and the destination network, the system would be able to ensure that the assigned context can be maintained.

With regard to claim 7, Jeganathan fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have controlling selective transmission of the data carrying the assigned context to the edge node further includes refraining from transmitting the data carrying the assigned context to the edge node if the specific tunnel lacks the capability to receive the data carrying the assigned context regardless of whether the specific virtual private network and the specific prefix have the capability to receive the data carrying the assigned context (More specifically, denying traffic along a route that is not supported by the route was well-known in the art, where the instant claim would not transmit information through the tunnel if the tunnel cannot support the context.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to refrain from using the tunnel if the tunnel does not support the assigned context to ensure that the data is transmitted along a route that supports the appropriate context.

With regard to claim 8, Jeganathan fails to teach, but Official Notice is taken that it would have been obvious to one of ordinary skill in the art at the time of filing to have controlling selective transmission of the data carrying the assigned context to the edge node further includes refraining from transmitting the data carrying the assigned context to the edge node if the specific virtual private network lacks the capability to receive the data carrying the assigned context regardless of whether the specific prefix has the capability to receive the data carrying the assigned context (More specifically, denying traffic along a route that is not supported by the route was well-known in the art, where the instant claim would not transmit information through the tunnel if the destination VPN cannot support the context.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to refrain from using the tunnel if the tunnel does not support the assigned context to ensure that the data is transmitted along a route that supports the appropriate context.

With regard to claim 9, Jeganathan teaches controlling propagation of the data carrying the assigned context to additional nodes within the specific prefix based on characteristics of the specific prefix in receiving the data carrying the assigned context (Jeganathan: Figure 18).

With regard to claims 10-11 and 14-20, the instant claims are similar to claims 1-2 and 5-9, and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeganathan in view of Rozic and Bordeleau, and further in view of US 2016/0380864 (Shen). 
With regard to claim 3, Jeganathan fails to teach, but Shen teaches wherein the assigned context is a security group tag assigned to the one or more source nodes (Shen: Paragraph [0017].  SGTs (Source Group Tags) are provided for, where the SGTs allow for the packets to be properly identified for the purposes of applying security and other policies, and thus can be considered a security group tag as well.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the context being a security group tag to ensure that any security and other policies of the packets are met in an efficient manner.

With regard to claim 4, Jeganathan in view of Rozic, Bordeleau, and Shen teaches that the security group tag is specific to a group of source nodes including the source node (Shen: Paragraph [0017].  The tags are assigned to source nodes, making them specific to the group of source nodes that they are assigned to.).

With regard to claims 12-13, the instant claims are similar to claims 3-4, and are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444